Citation Nr: 1020393	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a skin rash on the 
face.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In connection with his appeal, the Veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in April 2010.  A transcript of the hearing 
has been associated with the claims file.  

The issues of entitlement to service connection for a low 
back disability, a right knee disorder, a left knee disorder, 
hypertension, and a skin rash on the face are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.




FINDINGS OF FACT

1.  In a June 2005 decision, the Board denied service 
connection for a low back disability.  That decision is 
final.



2.  Since the June 2005 Board decision, additional evidence 
has been submitted that is relevant and probative of the 
issue in regard to service connection for a low back 
disability and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The June 2005 Board decision, which denied service connection 
for a low back disability is final.  Evidence submitted since 
that decision is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's application to reopen 
the claim of entitlement to service connection for a low back 
disability is being granted.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

The issue of entitlement to service connection for a low back 
disability was denied by the Board in June 2005.  At the time 
of the prior Board decision, the record included the service 
treatment records, statements from the Veteran, and post 
service medical records.  The evidence was reviewed and 
service connection for a low back disorder was denied.  38 
U.S.C.A. § 7104.  The decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

In essence, at the time of the prior Board decision in June 
2005, the competent evidence did not establish that a low 
back disability was related to service.  In a November 2007 
letter, the Veteran's private physician noted relevant in-
service treatment and stated that the lumbar laminectomy for 
disc excision in October 2001 was a direct result of service.  
This evidence, if accepted as true, appears to raise a 
possibility that a low back disability is related to service.  
The Board finds that the Veteran has submitted new and 
material evidence.  Therefore, the claim for service 
connection for a low back disorder is reopened.  




ORDER

The application to reopen the claim of entitlement to service 
connection for a low back disorder is granted; the appeal is 
granted to this extent only.  


REMAND

At the hearing, the Veteran testified that he has been in 
receipt of Social Security Administration (SSA) disability 
benefits since 2002.  Transcript at 12 (2010).  These records 
have not been associated with the claims file.  

In addition, service personnel records reflect service in 
Okinawa from May 1967 to February 1968 and in Thailand from 
March 1968 to September 1968.  The records also show service 
in Vietnam from November 1967 to November 1968.  

The November 1966 service entrance examination report shows 
that the lower extremities, skin, and spine and 
musculoskeletal system were normal, and blood pressure was 
124/68.  An April 1967 service treatment record reflects 
complaints of aches and pains, and back pain, and the 
impression was pneumonitis and flu.  A July 1968 record notes 
a rash on the thighs and scrotum, and ointment and powder 
were prescribed.  An October 1968 record reflects complaints 
of low back pain and a one-month history of flank aching, 
bilaterally, and a skin rash was noted.  The examiner 
reported slight bilateral paraspinal muscle spasm, and that 
range of motion in the back was intact.  Blood pressure was 
noted to be 140/80.  The impressions were low back pain of 
muscular origin, bowel irregularity, and tinea corposis.  

The September 1969 separation examination report shows that 
the lower extremities, skin, and spine and spine and 
musculoskeletal system were normal.  Blood pressure was 
140/80.  A September 24, 1969 chest-ray examination was noted 
to be negative.  On the accompanying medical history, he 
denied having or having had skin diseases, high or low blood 
pressure, cramps in the legs, arthritis and a trick or locked 
knee.  He indicated that he had or had had pain or pressure 
in the chest, palpitation or pounding heart, and back 
trouble.  The examiner noted the following: "Balance of 
medical history essentially negative or EPTS [existed prior 
to service entrance] and not related to or aggravated by 
military service."  On a September 1969 dental history, the 
Veteran denied taking, or having taken, medications.  In 
addition, he denied having been treated for a heart 
condition, and high blood pressure.  

A July 1973 examination report shows that the lower 
extremities, skin, and spine and musculoskeletal system were 
normal.  Blood pressure was 140/78.  On the accompanying 
medical history, he denied having or having had high or low 
blood pressure, skin diseases, cramps in the legs, a trick or 
locked knee, and recurrent back pain.  

The impressions noted in a July 2008 private report of 
magnetic resonance imaging (MRI) are moderately large central 
posterior disc protrusion at the L3-L4 disc level, impinging 
significantly on the anterior aspect of the dural sac and 
slight posterior bar protrusion of the L5-S1 disc.  In 
addition, slight posterior bar bulging of the L2-L3 disc was 
noted to be impinging slightly on the anterior aspect of the 
dural sac.  

In a July 2000 VA Form 21-526, the Veteran noted that he had 
herniated discs in his low back during service in January 
1967 and November 1969.  

A March 2001 private record notes edema of the right leg of 
unknown etiology.  In a June 2002 private letter, the 
Veteran's doctor noted a history of lower back pain dating 
back to the early 1990s, with an increase in symptoms while 
at work in February 1996, and subsequent injuries in the 
following years.  It was noted that the Veteran underwent a 
lumbar laminectomy in October 2001.  

A July 2002 private record notes no complaint of any pain in 
the lower extremities.  A November 2002 record reflects 
complaints of occasional radiating pain to the lower 
extremities.  A March 2003 record notes a history of low back 
pain since 1967.  

In a September 2003 VA Form 9, the Veteran asserted that he 
injured his back during basic training at Fort Bliss and 
underwent treatment.  

A May 2004 private record notes the Veteran's history of 
hypertension since age 43.  The relevant assessments were 
hypertension, exertional claudication of the left leg, 
peripheral vascular disease, and chronic back problems.  

On VA examination in August 2004, an opinion provided was to 
the effect that the Veteran's lumbar spine degenerative joint 
disease was not likely related to service.  The examiner 
noted no service treatment records documenting a back injury 
during basic training and no documented evidence of back 
symptoms after separation, and until 1996, in association 
with a work-related back injury.  

In correspondence received in January 2007, the Veteran 
asserted that while assigned to Co. C, 1st BCT Brigade, he 
injured his back during training at the infiltration course 
at Fort Bliss, TX, in approximately January 1967.  He noted 
that he fell head first into a trench, landing on his back, 
and that he was treated at the dispensary on numerous 
occasions and prescribed Darvon.  In addition, he asserted 
continued treatment for his back throughout service, to 
include ultrasounds at Fort Huachuca, Arizona, in March 1967.  
He asserted that his service records are incomplete, and 
noted that the records were lost while located at the Army 
Base in Oakland, CA, in 1968, and that temporary records were 
prepared on May 18, 1968.  

A December 2008 VA record notes hypertension and a low back 
disorder of uncertain etiology.  An August 2009 VA treatment 
record reflects a diagnosis of chronic hypertension and 
venous insufficiency.  

In a September 2009 VA Form 9, the Veteran stated that he 
remembered hurting his back when digging during service.  In 
addition, he stated that he had an onset of a rash 
approximately one week after an aircraft "sprayed the 
fields" during service.  

The Board notes that the Veteran served in Vietnam and is 
presumed to have been exposed to Agent Orange during service.  
The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586- 57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).  The law is clear that only those disabilities listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service.  Notwithstanding the provisions of §§ 
3.307, 3.309, the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

At the hearing, the Veteran related that his service 
treatment records were lost during service, and that the 
information was reconstructed in a DA Form 20 based on the 
information he provided from memory.  Transcript at 45-48 
(2010).  He stated that he injured his back in basic training 
on the infiltration course when he fell in to a trench during 
service, and that he was hospitalized on three occasions 
during service in association with back symptoms, to include 
at Fort Huachuca, Arizona, between January 1967 and April 
1967, and at Fort Ord, California, on two occasions, once in 
approximately December 1968 and again in approximately 
October 1969.  Id at 48-54.  In addition, he stated that he 
was profiled for his back on more than one occasion during 
service, and began receiving treatment for back symptoms 
shortly after separation from service, in the 1970s.  Id. at 
19-21.  

The Veteran further testified that he went to sick call many 
times due to his knees during service.  Id. at 19-20.  He 
added that hypertension was diagnosed during Advanced 
Individual Training (AIT) when he had a bout of pneumonia, 
and added that he began taking hypertension medication in the 
1970s.  Id. at 27-30.  

In addition, the Veteran testified to having had an onset of 
a rash on his legs during service in Thailand, noting that it 
never fully cleared with the prescribed cream and that it 
appears occasionally, and that he had an onset of a rash on 
his face several years ago that is similar to the in-service 
rash.  He added that the rash has been diagnosed as 
seborrheic dermatitis, and stated that Agent Orange was 
sprayed while he was stationed in Okinawa in 1967.  Id. at 
35-43.  

Lastly, the Veteran indicated that he has had recent relevant 
treatment at an identified VA facility.  Id. at 23.  The 
recent VA treatment records have not been associated with the 
claims file.  

In view of the inservice clinical findings, current 
disability shown, and incomplete record, the Board concludes 
that further development of the evidence is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any SSA 
records pertinent to the Veteran's claims, 
to include any decisions and the medical 
records, upon which any decision was 
based.  All records obtained should be 
associated with the claims file. 

2.  The RO/AMC should request all service 
records from alternate sources, as 
appropriate, and particularly, any 
inpatient clinical records, dated from 
January 1967 to April 1967, 1968, or 1969, 
in association with back and knee 
symptoms, as well as any records, to 
include physical profiles reflecting light 
duty.  All efforts in this regard and any 
information obtained should be documented 
in the claims file.  

3.  The RO/AMC should obtain all recent VA 
treatment records that have not been 
associated with the claims file.  Any 
records obtained should be associated with 
the claims file.  

4.  After completion of the above, the 
RO/AMC should schedule the Veteran for a 
VA examination or examinations to 
determine the presence and, if present, 
the etiology of the claimed disorders on 
appeal.  The claims file should be made 
available for review in conjunction with 
all examinations and each examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The RO/AMC should request 
that all VA examiners express an opinion 
in terms of whether it is "more likely 
than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified lumbar spine or knee 
arthritis, or hypertension, was manifest 
during service or within the initial post-
service year, and/or whether any 
identified low back disability, right knee 
disorder, left knee disorder, 
hypertension, or skin rash, is 
attributable to service, to include in 
association with exposure to herbicides.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  Each examiner should provide 
a complete rationale for any opinion 
provided.

5.  In light of the above, the RO/AMC 
should readjudicate the claims.  The 
RO/AMC should review all opinions for 
adequacy and accomplish any necessary 
development in that regard prior to 
returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued to the Veteran and 
his representative and they should be 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


